MEMORANDUM **
Victoria Lopez De Garcia, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
In her opening brief, Lopez De Garcia fails to address and therefore has waived any challenge to the BIA’s dispositive determination that her motion to reconsider was untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived). We therefore need not reach Lopez De Garcia’s remaining contentions regarding her motion to reconsider.
Lopez De Garcia’s contention that the BIA violated due process by issuing separate decisions regarding her and her husband’s motions to reopen is unavailing.
Lopez De Garcia’s contention that she did not receive a full hearing because the immigration judge (“IJ”) did not consider her continuous physical presence or moral character is unavailing because the IJ’s determination that she failed to meet the hardship requirement for cancellation of removal was dispositive. See 8 U.S.C. § 1229b(b)(l)(D).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.